Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 11 December 2020 in which claims 1-17 are pending. Claims 1 and 17 are independent. Claims 2-16 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US-5,577,503) in view of Heumann (US-8,131,341-B2).
As to claims 1 and 17, Bonutti discloses a couch (patient support table 10, cf. Fig. 1A-1C) for a magnetic resonance imaging device, the couch comprising: 
a transformable couchtop (30, 40, 54, and 56, cf. Fig. 1A-1C) configured to be at least partially transformable and to support a subject (patient); 
a movable couchtop (20) configured to cause the transformable couchtop to move into a gantry of the magnetic resonance imaging device (cf. col. 4, line 21-22 where the table 10 is described to slide into the gantry i.e. MRI apparatus); and 

Bonutti further discloses a receiver coil (90) placed on the couchtop and it also discloses transformation of the transformable couchtop (30, 40, 54, and 56). Bonutti further discloses receiving coils for imaging different part of the patient’s body can be placed on different locations of the table 10. However, Bonutti does not disclose the couch to comprise a processing circuitry configured to control transformation of the transformable couchtop, wherein the processing circuitry is configured to acquire information regarding a receiver coil used in imaging of the subject, and to control the transformation of the transformable couchtop based on the information regarding the receiver coil.
Even though Bonutti does not disclose the feature just identified in the preceding sentence such feature can be found in the prior art. For example, Heumann discloses a patient couch (3) for a magnetic resonance imaging system. The couch in Heumann includes a processing circuitry (control device 9) configured to control transformation of the 9) is configured to acquire information regarding a receiver coil (information regarding coil 2 is obtained by the coil information detector unit 11 and the information is acquired by the control device 9) used in imaging of the subject (4), and to control the transformation of the transformable couchtop based on the information regarding the receiver coil (2). Heumann teaches that manually controlling the couch can take significant amount of time (cf. col. 1 lines 48-60). 
Since Bonutti positions and transforms the couch manually, it would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim, to modify Bonutti to include a processor to acquire information regarding the receiver coil to be used for imaging and the processor to control the transformation of the transformable couchtop as taught by Heumann, in order to minimize time required to perform imaging. 

As to claim 2, Bonutti in view of Heumann discloses the couch according to claim 1, wherein Heumann further discloses the processing circuitry (9) is configured to acquire, as the information regarding the receiver coil, type information and position information of the receiver coil, cf. col. 2, lines 22-30.

 	As to claim 3, Bonutti in view of Heumann discloses the couch according to claim 2, wherein Heumann further discloses the processing circuitry (9) is configured to acquire, as the type information, a coil length of the receiver coil (length of the coil is implicitly included in Heumann when a coil is selected), and information indicating an imaging-target portion of the receiver coil, cf. col. 2, lines 22-30.

 	As to claim 4, Bonutti in view of Heumann discloses the couch according to claim 2, wherein the processing circuitry (9) is configured to acquire, as the position information, a range within which the receiver coil is allowed to be disposed (both Bonutti and Heumann can be understood to meet this feature because the claimed range should not be outside the allowable positions of coils).
 	As to claim 5, Bonutti in view of Heumann discloses the couch according to claim 4, wherein the processing circuitry is configured to acquire, based on a cable length of a cable attached to the receiver coil, the range within which the receiver coil is allowed to be disposed (both Bonutti and Heumann can be understood to meet this feature because the claimed range should not be outside the length of the cable attached to the coil).
	As to claim 7, Bonutti in view of Heumann discloses the couch according to claim 1, wherein the processing circuitry is configured to set, based on the information regarding the receiver coil, a transformation controlled region within which the transformation of the transformable couchtop is controlled (this claim is understood to be met by the combination of Bonutti and Heumann because transformation cannot take place outside a physical geometric region of the couch).
 	As to claim 8, Bonutti in view of Heumann discloses the couch according to claim 7, wherein the processing circuitry is configured to set the transformation controlled region when the receiver coil is connected to the movable couchtop (this is common sense violation of this common sense will cause damage or malfunction).
this is common sense violation of this common sense will cause damage or malfunction).
 	As to claim 10, Bonutti in view of Heumann discloses the couch according to claim 9, wherein the ratio is 1.0 or greater (this is common sense violation of this common sense will cause damage or malfunction).
As to claim 14, Bonutti in view of Heumann discloses the couch according to claim 1, wherein Bonutti discloses the transformation includes bending (cf. Figs 1A-1C in Bonutti).
 	As to claim 15, Bonutti in view of Heumann discloses the couch according to claim 1, wherein both Bonutti  and Heumann discloses the receiver coil has a function of receiving a magnetic resonance signal generated from the subject.
 	As to claim 16, Bonutti in view of Heumann discloses the couch according to claim 15, wherein Heumann further discloses the receiver coil (2) further has a function of applying a high-frequency magnetic field to the subject (cf. claim 1 in Heumann which describes the coil can operate on “transmission mode” and “reception mode” which essentially meets the claim).



Allowable Subject Matter
Claims 6, and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852